Title: George Ticknor to Thomas Jefferson, 18 June 1815
From: Ticknor, George
To: Jefferson, Thomas


          Dear Sir,  London June 18. 1815.
          The great revolution in France, and the war growing out of it, which have changed the face of every thing in Europe, have compelled me, as you may have, perhaps, imagined, to make some change in my plans, of which it may be useful for you to be advised, as you proposed to employ me in purchasing your books in France, It is now no longer possible to go there directly or safe to take the indirect route through the Netherlands, and I have, therefore, concluded to establish myself at Gottingen, until the fall of the year, when I hope the question will be settled either one way or the other & a residence in France will become again both practicable & pleasant.
          In the mean time, I have some letters from you to your friends there, which I know not well how to dispose of. They were written during Buonaparte’s recess from the throne & may, therefore, contain opinions & expressions which it would not be safe to trust to the ordinary conveyances, under existing circumstances, for the sake of the persons to whom they are addressed. By the advice of your friends, therefore, I shall keep these letters, until the times are a little more settled & I can have an opportunity to deliver them in person.
          That to the Baron de Moll, Mr. Gallatin thinks it best for me to carry to Germany & put into the post office nearest his residence. If these arrangements should not meet your approbation, I pray you to address a line to me care of  Samuel Williams 13 Finsbury Square London, who will forward it to me wherever I may be, and the instructions contained in which I shall exactly observe.
          As soon as circumstances will warrant or permit, I shall go to Paris, This I hope and trust will be in the course of the ensuing fall, and there I hope I shall be able to serve you in collecting your Library.
           Meanwhile, I pray you to present my respects to Mr. & Mrs. Randolph, and to believe me to be
          very respectfully Your most obt & very humble sertGeo: Ticknor.
        